Citation Nr: 1708529	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  08-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbar spine disability.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected lumbar spine disability. 

3.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1979 to December 1983.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2012, September 2014, and January 2016, the Board remanded the case for additional development.  The matter is now back before the Board.

The issues of entitlement to service connection for a right and left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's cervical spine disability, diagnosed as degenerative arthritis, was initially manifested in service, manifested within one year of service separation, is otherwise etiologically related to service, or was caused or aggravated by the service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board most recently remanded the Veteran's claims in January 2016 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for entitlement to service connection for a cervical spine disability to afford the Veteran another VA examination with an opinion as to the nature and etiology of any currently diagnosed cervical spine disability.  The Board specifically instructed the examiner to opine on whether the service-connected lumbar spine disability aggravated the cervical spine disability.

In April 2016, the AOJ obtained a VA examination for the Veteran's cervical spine disability.  The examination report included all opinions as requested by the Board.  The AOJ readjudicated the Veteran's claim in an August 2016 Supplemental Statement of the Case.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by letter dated in November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

The Board notes that in the Veteran's April 2016 VA examination, he reported that he saw a physician in the civilian sector in the early nineties.  Although there are no treatment records in the claims file from a private physician from the early nineties, the Board notes that in January 2013, the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to obtain treatment records pertaining to his neck disability from Winter Haven Hospital from September 1992 to June 2006.  In the September 2014 remand, the Board instructed the AOJ to seek to obtain copies of all treatment records from Winter Haven Hospital.  In October 2014, the AOJ notified the Veteran that the VA Form 21-4142 he submitted had expired and was no longer valid.  The AOJ requested the Veteran resubmit a new VA Form 21-4142 for these records.  The Veteran did not respond to this request, and he has not identified any additional medical evidence in support of his claim.  As the Veteran did not complete the release, no further assistance on the part of VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).

The Veteran has been afforded several VA examinations for his cervical spine disability during the appeal period.  The Veteran was afforded VA examinations with etiology opinions in July 2007 and July 2012.  Pursuant to the Board's September 2014 remand, in October 2014, the AOJ obtained an addendum opinion regarding the Veteran's cervical spine disability.  Pursuant to the Board's January 2016 remand, in April 2016, the Veteran was again afforded a VA examination for his cervical spine disability.  The April 2016 examination report contained an etiology opinion as requested by the Board.  The Board finds that taken as a whole, the opinions provided were thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection - Cervical Spine

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established with certain chronic diseases, including degenerative arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

Factual Background

The Veteran is seeking entitlement to service connection for a cervical spine disability.  He contends that his current cervical spine disability is the result of two injuries in service.  He reports neck pain beginning in 1981, first after being hit by a car and second, after a rigging fell on his neck.  The Veteran asserts that he has had cervical spine pain since service.  Alternatively, the Veteran maintains that his cervical spine disability is related to the service-connected lumbar spine disability. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a cervical spine disability is not warranted.
The Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis of a cervical spine disability.  In April 1981, the Veteran reported being hit by an automobile in a crosswalk while on authorized liberty; the examiner noted that the Veteran had been taken to a civilian hospital for x-rays for low back pain to rule out fracture.  The Veteran continued to complain of low back pain resulting from the April 1981 accident on several occasions.  On the Veteran's 
December 1983 report of medical history on separation from service, he reported recurrent back pain.   He did not report any cervical spine problems at this time, and his December 1983 separation examination was normal.

In December 2006, the Veteran submitted a VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension.  In this report, he noted that he was hit by an automobile in a crosswalk in April 1981 and sustained trauma to his lower back, pain to his left lateral leg, and a cut to his forehead.  The Veteran did not note any cervical spine injury as a result of this accident.

The first post-service evidence pertaining to the cervical spine is in 2007.  A February 2007 VA treatment record documented the Veteran's report of neck pain since his 1981 in-service accident.  In June 2007, the Veteran was assessed with neck pain.  In July 2007, the Veteran again complained of neck pain.  X-ray imaging revealed degenerative joint disease of the cervical spine.

On VA examination in July 2007, the Veteran recalled two injuries to his neck during service.  He reported that in 1980-1981, he was helping with rigging on his ship when the rigging fell on him and "hung" him, pulling his neck.  He did not recall specific treatment after this injury.  He also reported a motor vehicle accident in 1981 that injured his neck and back.  He remembered being treated with physical therapy following this injury.  He reported pain in his neck and low back over the years after his discharge.  He was unable to make a distinction between the discomfort in his neck and low back.  He reported the discomfort occurred at the same time and was "constant."  X-ray imaging of his cervical spine showed osteophytes with narrowed intervertebral space at C5-C6.  The examiner diagnosed chronic cervical strain.  
In an opinion dated in August 2007, the July 2007 VA examiner noted that there was no documentation provided to support a medical connection between the Veteran's current cervical strain and any in-service event.  The examiner found that it was not at least as likely as not that the Veteran's current cervical strain was related to in-service injury or disease.

In the July 2012 remand, the Board found that the August 2007 opinion did not have any probative value, as it was accompanied by an inadequate rationale.  The Board remanded the claim for another VA examination to determine the nature and etiology of the claimed cervical spine disability, to include whether it was caused or aggravated by the now service-connected lumbar spine disability.

On VA examination in July 2012, the examiner noted a diagnosis of cervical spine osteoarthritis in 2007.  The Veteran reported that his neck pain began in 1981, first after being hit by a car and second, after a rigging fell on his neck.  The Veteran reported that after the car incident, he went to the hospital, where he was x-rayed and released from the emergency room.  The Veteran noted that the rigging incident occurred on the ship, and he was seen by a medic who examined and released him.  The Veteran reported progressively worse pain over the years.  He denied any treatment for his neck condition other than medications.

The July 2012 VA examiner found that the claimed cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that a review of the military records failed to document ongoing problems or complaints concerning the neck after the initial trauma.  The examiner noted further that a review of subsequent VA records showed scant, if any, evidence of ongoing neck problems.  The examiner indicated that there were no records documenting any complaints of a neck disability from 1983 to 2007.  The examiner explained that the Veteran's mild osteoarthritis seen on x-ray imaging was more likely secondary to aging.  The examiner noted further that there was no mention of a neck condition on the Veteran's December 1979 enlistment examination, so it was unlikely that the Veteran's present neck condition stemmed from a military-induced aggravation of a neck condition which existed prior to service.
In September 2014, the Board remanded the claim for an addendum opinion, as the July 2012 examiner did not provide an opinion on secondary service connection as requested in the July 2012 remand.

In an addendum opinion dated in October 2014, the VA examiner found that the Veteran's cervical spine disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the 2012 VA examination of the cervical spine documented a diagnosis of osteoarthritis.  The examiner explained that osteoarthritis is loss or break down of cartilage in a joint over time.  The examiner explained that while there is no known cause of osteoarthritis, it is believed to be caused by "wear and tear" of the joint.  The examiner further found that the Veteran's cervical spine disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that osteoarthritis in various segments of the spine would be caused by "wear and tear" in those segments, independent of each other.

In the January 2016 remand, the Board found that the October 2014 addendum opinion was inadequate with respect to aggravation of a pre-existing cervical spine disability because it was based on an inaccurate factual premise.  The Board remanded the claim for another VA examination to determine the nature and etiology of the claimed cervical spine disability, to include whether it was aggravated by the now service-connected lumbar spine disability.

On VA examination in April 2016, the examiner noted a diagnosis of degenerative arthritis of the cervical spine.  The Veteran reported that he injured his neck during an auto accident in 1981.  He noted that he was bruised but did not have any fractures.  He noted that he was seen in the emergency room and released to his ship.  He reported that he was bed ridden and did not walk for several weeks.  The Veteran also reported another injury to his neck when a rigging fuel line collapsed.  

The examiner noted that the Veteran's service treatment records did not contain any record of treatment for the neck.  The examiner noted that the April 1981 note mentioned that the Veteran was hit by an automobile in a crosswalk and was seen at a civilian hospital with trauma to his low back, pain to the left lateral leg below the knee, and a bruise to the forehead.  The examiner noted that the Veteran's December 1983 report of medical history on separation from service mentioned recurrent back pain, but did not mention any bone or joint problems.  The examiner found that considering all available information, the Veteran's current cervical spine disability was less likely as not due to the auto accident or any other treatment received in service.  The examiner explained that the service treatment records did not show any evidence of a neck injury, or treatment for a neck condition.  The examiner noted that although the Veteran had degenerative changes of the cervical spine, there were no old fractures in the cervical vertebra.

With respect to secondary service connection, the examiner noted that the Veteran has a service-connected lumbar spine condition, including radiculopathy.  The examiner explained that there was no physiologic basis for a lumbar spine condition to cause degenerative changes in the neck or hips.  The examiner opined that the Veteran's cervical spine disability was "less likely as not due to or related to his SC lumbar condition and there is evidence to indicate that his lumbar spine condition aggravated [sic] cervical spine or hip condition."

Analysis

The Veteran has been diagnosed with degenerative arthritis of the cervical spine.  Accordingly, as there is a current cervical spine disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the competent evidence of record does not demonstrate that the Veteran's diagnosed cervical spine disability is related to the Veteran's service on a direct basis.  Here, the Board is placing significant probative value on the July 2012 and April 2016 VA examiners' opinions that the diagnosed cervical spine disability was less likely than not etiologically related to the Veteran's active duty service.  The July 2012 and April 2016 examiners adequately explained why the Veteran's currently diagnosed cervical spine disability was not related to active duty service using appropriate citation to the service treatment records, the post-service medical evidence, and the relevant medical literature.  In reaching his conclusion, the July 2012 examiner explained that a review of the military records failed to document ongoing problems or complaints concerning the neck after the initial trauma.  The examiner noted further that a review of subsequent VA records showed scant, if any, evidence of ongoing neck problems.  The examiner indicated that there were no records documenting any complaints of a neck disability from 1983 to 2007.  The examiner explained that the Veteran's mild osteoarthritis seen on x-ray imaging was more likely secondary to aging.  Additionally, the April 2016 examiner explained that the service treatment records did not show any evidence of a neck injury, or any treatment for a neck condition.  The examiner found that although the Veteran had degenerative changes of the cervical spine, there were no old fractures in the cervical vertebra.

With respect to direct service connection, the Board finds the July 2012 and April 2016 opinions to be adequate and reliable, and affords them great probative weight.  The Board is particularly persuaded to assign great probative weight to these opinions because the VA examiners had the entire claims file for review and provided rationales for their conclusions that were grounded in the evidence of record.  Moreover, there is no competent medical evidence to refute the conclusions of the examiners or to otherwise establish a link between the currently diagnosed cervical spine disability and service.  Considering the above, the Board finds that the opinions of the July 2012 and April 2016 examiners adequately explain why the Veteran's current cervical spine disability is not etiologically related to service.  The July 2012 opinion instead found that the Veteran's mild osteoarthritis seen on x-ray imaging was more likely secondary to aging.  As such, there is no basis for direct service connection. 

Additionally, as noted in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker, 708 F.3d 1331.  Degenerative arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309.  The Board has considered the lay evidence offered by the Veteran.  The Board acknowledges that the Veteran has alluded to a continuity of symptomatology of neck pain following the in-service accident in April 1981.  He explained that he did not seek treatment for the cervical spine disability because he was afraid such treatment may affect his job prospects, and indicated that he self-treated after service with over-the-counter pain medication.  See, e.g., October 2006 VA Form 21-526 and October 2006 VA Form 21-4138.  The Veteran is competent to report the history of his cervical spine pain (including a continuity of symptomatology in the years since service), but his reports must be weighed against the objective evidence of record and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007), 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that there is no medical evidence to support a finding of a continuity of symptoms since service or from within one year of separation from service.  In this regard, the service treatment records and post-service treatment records do not support a finding of degenerative arthritis of the cervical spine during service or for many years after service.  The evidence shows that as a result of the April 1981 in-service accident, the Veteran sustained trauma to his lower back, pain to his left lateral leg, and a cut to his forehead.  The Veteran did not report any cervical spine injury at the time of the accident or in his December 2006 VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension.  He also did not complain of cervical spine pain following the accident or on separation from service.  Notably, the Veteran continued to complain of low back pain resulting from the April 1981 accident in August 1982, September 1982, November 1982, January 1983, February 1983, March 1983, and April 1983, and he reported a history of recurrent back pain on his December 1983 report of medical history on separation from service.  The Board finds it inconsistent that the Veteran would only seek treatment for his lower back following the in-service accident if both his back and neck were bothering him, as he now reports.

In light of the absence of any clinical evidence of treatment for or complaints of a cervical spine disability at the time of the April 1981 in-service accident, at any time during service, on separation from service, or for many years following service (approximately 24 years), and the fact that the Veteran sought treatment for his low back pain following the April 1981 accident, the Board concludes that the Veteran's reports of a continuity of cervical spine pain symptomatology in the years since service are not persuasive and does not afford them probative value.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology with respect to the diagnosed degenerative arthritis of the cervical spine between the Veteran's separation from service in 1983 until 2007, when degenerative arthritis was first shown by x-ray evidence, precluding an award of service connection on this basis. 

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's cervical spine disability, diagnosed as osteoarthritis and degenerative arthritis, was either caused by or aggravated by his service-connected lumbar spine disability.  In this regard, the April 2016 VA examiner explained that there was no physiologic basis for a lumbar spine condition to cause degenerative changes in the neck or hips.  The examiner opined that the Veteran's cervical spine disability was less likely as not due to or related to his service-connected lumbar condition.  Moreover, with respect to aggravation, the Board finds that although the April 2016 examiner wrote that  "there is evidence" to indicate that the Veteran's lumbar spine condition aggravated his cervical spine disability, the omission of the word "no" appears to be a typographical error.  The Board finds that the examiner most likely intended to write "there is no evidence" to indicate that the Veteran's lumbar spine disability has aggravated his cervical spine disability.  The Board has reached this conclusion based on the opinion's rationale, which would not support a positive aggravation opinion.

With respect to secondary service connection, the Board finds the April 2016 opinion to be adequate and reliable, and affords it great probative weight.  The Board is particularly persuaded to assign great probative weight to this opinion because the VA examiner had the entire claims file for review and provided a rationale for the conclusion that was grounded in the evidence of record.  Moreover, there is no competent medical evidence to refute the conclusion of the April 2016 examiner or to otherwise establish a link between the currently diagnosed cervical spine disability and the service-connected lumbar spine disability.  Considering the above, the Board finds that the opinion of the April 2016 examiner adequately explains why the Veteran's current cervical spine disability was not caused or aggravated by his service-connected lumbar spine disability.  As such, there is no basis for secondary service connection.

In this case, the Board ultimately places far more probative weight on the lack of any treatment for, or diagnosis of, any cervical spine problems during active duty service, on separation from service, and for more than 20 years after service, and the negative VA medical opinions of record.  Given that the most probative opinions are against a finding of a relationship between the currently diagnosed cervical spine disability and service or the service-connected lumbar spine disability, the Board finds that service connection is not warranted.  

Finally, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this instance, however, service connection for degenerative arthritis of the cervical spine on a presumptive basis is not warranted as the record does not show any clinical findings, diagnoses, or X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Notably, the first radiographic evidence of degenerative arthritis was in 2007, more than 20 years after the Veteran's separation from service.  Accordingly, service connection for degenerative arthritis of the cervical spine on a presumptive basis is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's current cervical spine disability, diagnosed as degenerative arthritis, is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected lumbar spine disability.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a cervical spine disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbar spine disability, is denied.


REMAND

With respect to the claims for entitlement to service connection for right and left hip disabilities, the July 2012 VA examiner opined that the right hip and left hip disabilities were less likely than not incurred in or caused by the claimed in-service car accident.  In reaching this conclusion, the July 2012 VA examiner reasoned that service treatment records failed to document ongoing problems or complaints concerning the hips after the initial trauma and that subsequent VA records showed scant, if any, evidence of ongoing hip problems from 1983 to 2007.  In the January 2016 remand, in pertinent part, the Board found the July 2012 VA examiner's opinion with respect to the etiology of the right and left hip disabilities to be inadequate because the VA examiner relied primarily on the absence of contemporaneous medical evidence of right or left hip symptoms, which constituted legal error.  See Buchanan, 451 F.3d 1331.  The Board remanded the claims for a new VA examination with etiology opinion.

Pursuant to the Board's January 2016 remand, in April 2016, the Veteran was afforded a VA examination.  The April 2016 VA examiner opined that it was less likely as not that the Veteran's right and left hip disabilities were related to any service-related incident, as the service treatment records did not contain any information regarding an injury to the right or left hips in service, including the in-service car accident.  The Board finds this opinion inadequate, as the VA examiner continued to rely solely on the absence of contemporaneous medical evidence of right or left hip symptoms in service, which constitutes legal error.  Id.  

As such, an addendum opinion must be obtained which adequately addresses the etiology of the diagnosed right and left hip disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).
Accordingly, the case is REMANDED for the following action:

1.   Return the claims file to the examiner who conducted 
	the April 2016 VA examination for an addendum 
	opinion regarding the etiology of the Veteran's 
	claimed right and left hip disabilities.  If the April 
	2016 VA examiner is not available, the claims folder, 
	including a copy of this remand, should be reviewed 
	by another examiner.  If, and only if, determined 
	necessary by the VA examiner, the Veteran should be 
	scheduled for another VA examination.  

		The examiner should provide an opinion as to 
		whether it is at least as likely as not (i.e., 
		probability of 50 percent or more) that the 
		Veteran's right and left hip disabilities, 
		diagnosed as bilateral hip osteoarthritis, are 
		etiologically related to his active duty service, 
		to include the April 1981 in-service car 
		accident.

The VA examiner is requested to specifically comment on the Veteran's assertions of right and left hip pain since the April 1981 in-service car accident, to include his statement that he has had pain in the back of right hip area and from the area of his left hip ever since the accident.
In rendering the requested opinion, the examiner should not rely solely on the absence of contemporaneous medical evidence of right or left hip symptoms in service.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion(s) cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

2.   Upon completion of the foregoing, readjudicate the 
	Veteran's claims.  If any benefit sought on appeal 
	remains denied, provide the Veteran and his 
	representative with a supplemental statement of the 
	case and the opportunity to respond thereto.  
   Thereafter, the case should be returned to the Board 
   for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


